Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 1 of 41 PageID: 69




                         EXHIBIT A
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 1 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 2 of 41 PageID: 70



NAPOLI SHKOLNIK PLLC
BY: HUNTER J. SHKOLNIK, ESQUIRE
N.J. BAR NO: 41531985
400 Broadhollow Rd.
Suite 305
Melville, NY 11747
Phone: (856) 988-5574 or (212) 397-1000

LEVY KONIGSBERG, LLP
BY: COREY M. STERN, ESQUIRE
(Pro Hac Vice Pending)
800 Third Avenue, 11th Floor
New York, New York 10022
Phone: (212) 605-6200

Attorneys for Plaintiffs
_____________________________________
VALERIE HULL and EDWARD HULL,               )
                                            )   SUPERIOR COURT OF NEW
                    Plaintiffs,             )   JERSEY
                                            )
v.                                          )   LAW DIVISION – MIDDLESEX
                                            )   COUNTY
JANSSEN PHARMACEUTICALS, INC.,              )
f/k/a       ORTHO-MCNEIL-JANSSEN            )   DOCKET NO.:
PHARMACEUTICALS,       INC.,   f/k/a        )
JANSSEN    PHARMACEUTICA      INC.;         )   CIVIL ACTION
ORTHO-MCNEIL PHARMACEUTICALS,               )
INC.;   JANSSEN     RESEARCH      &
                                            )
DEVELOPMENT, LLC, f/k/a JOHNSON
                                            )   COMPLAINT AND DEMAND
AND JOHNSON PHARMACEUTICAL
                                            )   FOR JURY TRIAL
RESEARCH AND DEVELOPMENT, LLC;
JANSSEN ORTHO, LLC; JOHNSON &               )
JOHNSON;      TEVA        BRANDED           )
PHARMACEUTICAL PRODUCTS R&D,                )
INC.; TEVA PHARMACEUTICALS USA,             )
INC.;    TEVA     PHARMACEUTICAL            )
INDUSTRIES    LTD.;     and    ABC          )
CORPORATION 1-20,                           )
                                            )
                    Defendants.             )
      MID-L-003646-20 06/09/2020 10:46:10 AM Pg 2 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 3 of 41 PageID: 71



                                                COMPLAINT

        Plaintiffs, VALERIE HULL and EDWARD HULL, (hereinafter “Mrs. Hull” and “Mr.

Hull”, respectively), by and through undersigned counsel, hereby complains against Defendants,

JANSSEN           PHARMACEUTICALS,                     INC.,       f/k/a       ORTHO-MCNEIL-JANSSEN

PHARMACEUTICALS, INC., f/k/a JANSSEN PHARMACEUTICA INC.; ORTHO-MCNEIL

PHARMACEUTICALS, INC.; JANSSEN RESEARCH & DEVELOPMENT LLC f/k/a

JOHNSON & JOHNSON RESEARCH & DEVELOPMENT, L.L.C.; JANSSEN ORTHO LLC;

JOHNSON & JOHNSON; TEVA BRANDED PHARMACEUTICAL PRODUCTS R&D, INC.;

TEVA PHARMACEUTICALS USA, INC.; and TEVA PHARMACEUTICAL INDUSTRIES

LTD.; and ABC CORPORATION 1-20, (hereinafter collectively referred to as “Defendants”),

and allege as follows:

A.      BACKGROUND

        1.       This is an action for damages suffered by Plaintiffs as a direct and proximate

result of Defendants’ wrongful conduct in connection with the prescription drug, Elmiron®1,

which is indicated for the treatment of the bladder pain and/or the discomfort associated with

interstitial cystitis (IC).

        2.       At all relevant times, upon information and belief, Elmiron was designed,

developed, tested, manufactured, packaged, distributed, labelled, 2 promoted, marketed, and/or

sold by Defendants pursuant to a joint venture licensing agreement.

        3.       At all relevant times, Defendants conducted business throughout the State of New

Jersey, including in Middlesex County, Elmiron was sold and marketed throughout the State of


1
  Elmiron is the brand name for pentosan polysulfate sodium and will be referred to hereinafter as simply “Elmiron”.
2
  In the context of a pharmaceutical sold in the United States, the term “label”, according to Federal and FDA
regulations, includes the product’s package insert (and Medication Guide, if applicable), package labeling, and
container label. It is this definition of “label” or “labelling” that is intended throughout this Complaint.

                                                         2
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 3 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 4 of 41 PageID: 72



New Jersey, including in Middlesex County, and Defendants’ wrongful conduct occurred, in

part, in the State of New Jersey, including in Middlesex County.

B.       PARTIES

               a.      PLAINTIFFS

         4.    Plaintiff, Valerie Hull, is a resident of the state of South Carolina and currently

resides in Spartanburg, South Carolina.

         5.    Plaintiff, Edward Hull, is a resident of the state of South Carolina and currently

resides in Spartanburg, South Carolina.

               b.      DEFENDANTS

TEVA BRANDED PHARMACEUTICAL PRODUCTS R&D, INC.

         6.    Defendant TEVA BRANDED PHARMACEUTICAL PRODUCTS R&D, INC. is

a Delaware corporation with a principal place of business located at 41 Moores Rd., Frazer, PA

19355.

         7.    At all relevant times, Defendant TEVA BRANDED PHARMACEUTICAL

PRODUCTS R&D, INC. regularly and continuously did business in the United States, including

in the State of New Jersey and in Middlesex County, and, also, engaged in the design, testing,

labeling, packaging, marketing, advertising, distribution and/or sale of Elmiron, individually

and/or through or with its partners and joint venturers.

TEVA PHARMACEUTICALS USA, INC.

         8.    Defendant TEVA PHARMACEUTICALS USA, INC. is a Delaware Corporation

with a principal place of business located at 1090 Horsham Road, North Wales, Pennsylvania,

19454.




                                                 3
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 4 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 5 of 41 PageID: 73



       9.      At all relevant times, Defendant TEVA PHARMACEUTICALS USA, INC.

regularly and continuously did business in the United States, including in the State of New Jersey

and in Middlesex County, and also engaged in the design, testing, labeling, packaging,

marketing, advertising, distribution and/or sale of Elmiron, individually and or through its

partners and joint venturers.

TEVA PHARMACEUTICAL INDUSTRIES LTD.

       10.     Defendants TEVA BRANDED PHARMACEUTICAL PRODUCTS R&D, INC.

and TEVA PHARMACEUTICALS USA, INC. are subsidiaries of the parent company

Defendant TEVA PHARMACEUTICAL INDUSTRIES LTD. with Global Headquarters at 5

Basel Street, Petach Tikva 49131, Israel, and U.S. Headquarters at 400 Interpace Parkway, #3,

Parsippany, New Jersey 07054.

       11.     Upon    information   and    belief,   Defendant   TEVA     PHARMACEUTICAL

INDUSTRIES LTD., made consequential decisions and/or took significant actions concerning

inter alia, the design, testing, labeling, packaging, marketing, advertising, distribution, sale,

promotion, and/or regulatory approval of Elmiron, individually and/or through its partners and

joint venturers.

       12.     Upon    information   and    belief,   Defendant   TEVA     PHARMACEUTICAL

INDUSTRIES LTD.’s decisions and/or actions with respect to Elmiron impacted, inter alia, the

design, testing, labeling, packaging, marketing, advertising, distribution, sale, promotion, and/or

FDA-approval of Elmiron in the United States, including in New Jersey and in Middlesex

County.

JANSSEN PHARMA




                                                 4
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 5 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 6 of 41 PageID: 74



       13.    Defendant JANSSEN PHARMACEUTICALS, INC., f/k/a ORTHO-MCNEIL-

JANSSEN PHARMACEUTICALS, INC., f/k/a JANSSEN PHARMACEUTICA INC.,

(“Janssen Pharma”) is a New Jersey corporation with a principal place of business at 1125

Trenton-Harbourton Road, Titusville, New Jersey 08560.

       14.    Upon information and belief, Defendant Janssen Pharma made consequential

decisions and/or took significant actions concerning, inter alia, the design, testing, marketing,

promotion, labeling and/or regulatory approval of Elmiron in the State of New Jersey.

       15.    Upon information and belief, as part of its business, Defendant Janssen Pharma

engages in the design, testing, labeling, packaging, marketing, advertising, distributing and/or

selling of pharmaceutical products, including Elmiron, in the State of New Jersey.

ORTHO PHARMA

       16.    Defendant ORTHO-MCNEIL PHARMACEUTICALS, INC. (“Ortho Pharma”) is

a corporation organized under Delaware law with its principal place of business in 1000 US

Highway 202, Raritan, New Jersey 08869.

       17.    Upon information and belief, Defendant Ortho Pharma made consequential

decisions and/or took significant actions concerning, inter alia, the design, testing, marketing,

promotion, labeling and/or regulatory approval of Elmiron in the State of New Jersey.

JANSSEN R&D

       18.    Defendant, JANSSEN RESEARCH & DEVELOPMENT, LLC, f/k/a JOHNSON

AND JOHNSON PHARMACEUTICAL RESEARCH AND DEVELOPMENT, LLC,

(hereinafter “Janssen R&D”) is a limited liability company under the laws of New Jersey, with

its principal place of business located at One Johnson & Johnson Plaza, New Brunswick,

Middlesex County, New Jersey 08933.


                                                5
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 6 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 7 of 41 PageID: 75



       19.     Upon information and belief, Defendant Janssen R&D made consequential

decisions and/or took significant actions concerning inter alia, the design, testing, labeling,

packaging, marketing, advertising, distribution, sale, promotion, and/or regulatory approval of

Elmiron in the State of New Jersey.

       20.     Upon information and belief, Defendant Janssen R&D has transacted and

conducted business within the State of New Jersey and has derived substantial revenue from

goods and products disseminated and used in the State of New Jersey.

       21.     Upon information and belief, as part of its business, Defendant Janssen R&D is

involved in the research, development, sales, and/or marketing of pharmaceutical products,

including Elmiron, including in the State of New Jersey.

       22.     Upon information and belief, and at all relevant times Defendant, Janssen R&D,

was in the business of and, indeed, did design, research, manufacture, test, advertise, promote,

market, sell, and/or distribute the drug Elmiron.

JANSSEN ORTHO

       23.     Defendant JANSSEN ORTHO, LLC (“JANSSEN ORTHO”) is a limited liability

company organized under Delaware law with its principal place of business in Gurabo 00777,

Puerto Rico.

       24.     Defendant Janssen Ortho’s sole member is OMJ PR Holdings, a corporation

incorporated in Ireland with a principal place of business in Puerto Rico.

       25.     Upon information and belief, Defendant Janssen Ortho made consequential

decisions and/or took significant actions concerning, inter alia, the design, testing, marketing,

promotion, labeling and regulatory approval of Elmiron.




                                                    6
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 7 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 8 of 41 PageID: 76



       26.     Upon information and belief, Defendant Janssen Ortho manufacturers and/or

packages Elmiron for sale in the United States, on behalf of Janssen Pharma.

       27.     Upon information and belief, and at all relevant times, Defendant, Janssen Ortho,

was in the business of and, indeed, did design, research, manufacture, test, advertise, promote,

market, sell, and/or distribute the drug Elmiron.

JOHNSON & JOHNSON

       28.     Defendant Johnson & Johnson (hereinafter collectively referred to as “J&J”) is a

New Jersey corporation, which has its principal place of business at One Johnson & Johnson

Plaza, New Brunswick, Middlesex County, New Jersey 08933.

       29.     Upon information and belief, at all relevant times, Defendants Janssen Pharma,

Ortho Pharma, Janssen R&D, and Janssen Ortho have been wholly owned subsidiaries of

Defendant J&J, with the profits of each inuring to Defendant J&J’s benefit.

       30.     Upon information and belief, as part of its business, Defendant J&J, and its

“family of companies,” is involved in the research, development, sale, and/or marketing of

pharmaceutical products, including Elmiron, in the State of New Jersey and in Middlesex

County.

       31.     Upon information and belief, Defendant J&J made consequential decisions and/or

took significant actions concerning, inter alia, the design, marketing, promotion, labeling and/or

regulatory approval of Elmiron in the State of New Jersey.

       32.     Upon information and belief, Defendant J&J’s decisions and/or actions with

respect to Elmiron impacted, inter alia, the design, testing, labeling, packaging, marketing,

advertising, distribution, sale, promotion, and/or FDA-approval of Elmiron in the United States,

including in New Jersey and in Middlesex County.



                                                    7
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 8 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 9 of 41 PageID: 77



ABC CORPORATION 1-20

       33.     The true names and/or capacities, whether individual, corporate, partnership,

associate, governmental, or otherwise, of ABC CORPORATION 1-20, inclusive, are unknown to

Plaintiff at this time, who, therefore, sues these Defendants by such fictitious names.

       34.     Plaintiff is informed and believes, and thereon alleges, that each defendant

designed herein as a ABC CORPORATION 1-20 caused injuries and damages proximately

thereby to Plaintiff as hereinafter alleged, and that each ABC CORPORATION 1-20 Defendant

is liable to the Plaintiff for the acts and omissions alleged herein below, and the resulting injuries

to Plaintiff, and damages sustained by the Plaintiff.

       35.     Plaintiff will amend this Complaint to allege the true names and capacities of said

ABC CORPORATION 1-20 Defendants when the same is ascertained.

       36.     Plaintiff is informed and believes, and thereon alleges, that at all times herein

mentioned, each of the ABC CORPORATION 1-20 Defendants were the agents, servants,

employees and/or engaged in a joint venturers of the other co-defendants and other ABC

CORPORATION 1-20 Defendants, and each of them, and at all said times, each Defendant and

each ABC CORPORATION 1-20 Defendant was acting in the full course, scope and authority of

said agency, service, employment and/or joint venture.

       37.     ABC CORPORATION 1-20 Defendants were jointly engaged in the business of

designing, developing, manufacturing, testing, packaging, promoting, marketing, distributing,

labeling, and/or selling Elmiron, and controlling the Elmiron NDA.

       38.     ABC CORPORATION 1-20 Defendants directly or through their agents or

employees designed, manufactured, marketed, and sold Elmiron in the United States, which is

used to manage symptoms of interstitial cystitis and painful bladder syndrome.



                                                  8
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 9 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 10 of 41 PageID: 78



       39.     At all times relevant hereto, ABC CORPORATION 1-20 Defendants worked in

conjunction with each other and they were affiliated, related, jointly owned, and/or controlled

entities or subsidiaries during the researching, analyzing, licensing, designing, testing,

formulating, manufacturing, producing, processing, assembling, inspecting, distributing,

marketing, labeling, promoting, packaging, advertising and/or selling the prescription drug

known as Elmiron.

       40.     At all times alleged herein, ABC CORPORATION 1-20 Defendants include and

included any and all parents, subsidiaries, affiliates, divisions, franchises, partners, joint

ventures, and/or organizational units of any kind, their predecessors, successors and assigns and

their officers, directors, employees, agents, representatives and any and all other persons acting

on their behalf.

       41.     At all times herein mentioned, each of ABC CORPORATION 1-20 Defendants

were the agents, servants, partners, predecessors in interest, and/or joint venturers of each of the

remaining Defendants herein and were, at all times, operating and acting within the purpose and

scope of said agency, service, employment, partnership, and/or joint venture.

       42.     At all times relevant, ABC CORPORATION 1-20 Defendants were engaged in

the business of developing, designing, licensing, manufacturing, distributing, selling, marketing,

and/or introducing into interstate commerce throughout the United States, which necessarily

includes New Jersey, directly or indirectly through partners, servants, subsidiaries and/or related

entities acting in concert, the pharmaceutical product, Elmiron.

C.     JURISDICTION AND VENUE

       43.     This is an action for damages against Defendants, whose corporations and

companies were either formed in New Jersey, are headquartered in New Jersey, are registered to



                                                 9
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 10 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 11 of 41 PageID: 79



do business in New Jersey and/or are conducting substantial business in New Jersey—whether

individually or in concert with other entities—and/or who, individually and/or in concert with

one another, upon information and belief, made consequential decisions and/or took significant

actions with respect to Elmiron in the State of New Jersey; such decisions impacted, inter alia,

the design, testing, labeling, packaging, marketing, advertising, distribution, sale, promotion,

and/or FDA-approval of Elmiron in the United States, including in New Jersey.

       44.     This action is properly venued in New Jersey, Middlesex County because all

Defendants are business entities that regularly conduct substantial business throughout New

Jersey and in this County and as material actions relative to Elmiron took place in Middlesex

County.

D.     NATURE OF THE CASE

       45.     Plaintiffs bring this case against Defendants Teva Branded Pharmaceutical

Products R&D, Inc., Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Industries Ltd.,

Janssen Pharma, Ortho Pharma, Janssen R&D, Janssen Ortho, J&J, and ABC Corporation 1-20

for damages associated with Mrs. Hull’s use of the pharmaceutical drug Elmiron, which was

designed, manufactured, marketed, sold and/or distributed by Defendants. Specifically, Mrs. Hull

suffered various injuries, serious physical pain and suffering, medical, and hospital expenses as a

direct result of her use of Elmiron.

       46.     At all relevant times, all Defendants were in the business of and, indeed, did

design, research, manufacture, test, advertise, promote, market, sell and/or distribute Elmiron for

the treatment of the bladder pain and/or discomfort associated with interstitial cystitis.




                                                 10
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 11 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 12 of 41 PageID: 80



        47.     Defendants’ fraudulent and illegal conduct with respect to Elmiron caused

thousands of individuals, including Mrs. Hull, to develop severe injuries, including but not limited

to, pigmentary maculopathy.

E.      RELVANT FACTUAL BACKGROUND

INTERSTITIAL CYSTITIS

        48.     Interstitial cystitis (“IC”)—which is also sometimes referred to as “painful

bladder syndrome”—is a chronic bladder condition in which individuals experience bladder pain,

pelvic pain, urinary frequency, urinary urgency, and/or nocturia.

        49.     According to the U.S. Centers for Disease Control, IC may impact as many as 5.1

out of every 100,000 Americans and up to 12% of U.S. women may have early symptoms of IC.3

        50.     IC is known to affect more woman than men.4

        51.     The American Urological Association (AUA) established guidelines, separating

treatment options into six (6) tiers of increasingly invasive therapies for the treatment of IC. The

treatments listed range from minimally invasive interventions, like simple lifestyle changes, to

increasingly more invasive interventions, like invasive diagnostic studies or surgery. AUA

recommends second-line treatment of IC to incorporate multi-modal pain management

approaches including manual therapy and oral therapy options such as pentosan polysulfate

(Elmiron). Elmiron is not the best nor the only option for treating interstitial cystitis.

        52.     There is no known cause of interstitial cystitis.

        53.     There is no known cure for interstitial cystitis and the condition is permanent or

chronic.



3
   See Centers for Disease Control website, “What is Interstitial Cystitis (IC)?”, available online at:
https://www.cdc.gov/ic/index.html.
4
  Id.

                                                  11
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 12 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 13 of 41 PageID: 81



FDA APPROVAL OF ELMIRON

        54.     On approximately June 11, 1991, Baker Norton Pharmaceuticals, a division of

Ivax Pharmaceuticals, (“Baker Norton”) submitted a New Drug Application (“NDA”) for

pentosan polysulfate sodium (NDA: 020193) (hereinafter “original NDA”).

        55.     Pentosane polysulfate sodium is a semi-synthetically produced heparin-like

macromolecular carbohydrate derivative.

        56.     Pentosane polysulfate sodium is sold under the brand name Elmiron.

        57.     According to the FDA, “the documentation required in an NDA is supposed to tell

the drug's whole story, including what happened during the clinical tests, what the ingredients of

the drug are, the results of the animal studies, how the drug behaves in the body, and how it is

manufactured, processed and packaged.”5

        58.     Upon information and belief, FDA deemed the original NDA non-approvable in

approximately 1993.

        59.     Upon information and belief, in response, Baker Norton submitted additional

materials, in support of the application, for FDA review.

        60.     Upon information and belief, FDA issued a second non-approvable letter in

approximately 1994.

        61.     Upon information and belief, Elmiron was granted an Orphan Drug designation in

1995.

        62.     Upon information and belief, Baker Norton, again, submitted additional materials,

in support of the application, for FDA review.




5
 See FDA Website, “New Drug Application (NDA)”, available online at: https://www.fda.gov/drugs/types-
applications/new-drug-application-nda.

                                                     12
       MID-L-003646-20 06/09/2020 10:46:10 AM Pg 13 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 14 of 41 PageID: 82



         63.   On September 26, 1996, the U.S. Food and Drug Administration (FDA) approved

Elmiron for relief of pain or discomfort associated with IC.

         64.   The proposed label, approved by FDA, included a Package Insert—directed at

physicians and other healthcare providers—as well as a Medication Guide—directed at patients.

         65.   Beginning in approximately 1996, when Elmiron was first approved by the FDA,

neither its Package Insert, nor its Medication Guide contained any warnings or information

regarding the risk of serious visual complications, including, but not limited to, pigmentary

maculopathy.

HISTORY OF ELMIRON TRADEMARK OWNERSHIP

         66.   Upon information and belief, from approximately 1996, when the NDA was

approved, until approximately 1997, Baker Norton owned the trademark for Elmiron.

         67.   Upon information and belief, in approximately 1997, Baker Norton was

subsequently purchased by Teva Pharmaceutical Industries, Ltd., and/or Teva Pharmaceuticals,

Inc.

         68.   Upon information and belief, as part of that transaction, Teva Pharmaceutical

Industries, Ltd., and/or Teva Pharmaceuticals, Inc. purchased the assets and liabilities of Baker

Norton.

         69.   Upon information and belief, Elmiron is a Registered Trademark of Teva Branded

Pharmaceutical Products R&D, Inc., Teva Pharmaceuticals USA, Inc., and/or Teva

Pharmaceutical Industries Ltd., under license to Defendant Janssen Pharma.

         70.   Upon information and belief, from approximately August 2002 until August 2004,

Defendant Janssen R&D held the NDA for Elmiron.




                                                13
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 14 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 15 of 41 PageID: 83



       71.     Upon information and belief, from July 2004 until August 2008, Defendants

Ortho Pharma held the NDA for Elmiron.

       72.     Upon information and belief, since August 2008, Janssen Pharma, had held the

NDA for Elmiron and continues to manufacture and/or distribute Elmiron in the United States.

       73.     There is no generic, non-bioequivalent form of Elmiron sold in the United States.

       74.     Upon information and belief, given the chronic and permanent nature of IC,

Defendants anticipated (or reasonably should have anticipated), that patients taking Elmiron

would likely do so indefinitely.

       75.     Upon information and belief, sales of Elmiron generate approximately $150M in

annual revenue in the United States.

DEFENDANTS’ INDIFFERENCE TO INCREASING SAFETY CONCERNS

       76.     From approximately 1997 to the present, Defendants have received multiple

Adverse Event Reports (“AER”) from medical professionals concerning Elmiron. These AERs

included serious visual complication believed to be associated with Elmiron use, ranging from

retinal haemorrhage to macular degeneration to, even, unilateral blindness.

       77.     Indeed, the reports of serious visual complications were not unique to the United

States and, upon information and belief, serious visual complications were reported to

Defendants and recorded in other AER databases around the world, where Elmiron was sold, like

EudraVigilance—the European Medicines Agency’s (“EMA”) adverse event database.

       78.     It is widely recognized and accepted in the pharmaceutical industry that reported

AERs represent only a small fraction of adverse events associated with and/or caused by a

particular drug.




                                               14
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 15 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 16 of 41 PageID: 84



       79.     More recently, since approximately 2018, outside, independent studies and

reports, documented in medical literature raise similar concerns regarding Elmiron’s safety and

propensity for causing serious visual complications including, but not limited to, pigmentary

maculopathy.

       80.     In approximately May 2018, Emory Eye Center in Atlanta, Georgia, conducted a

case study of six adult patients, who were treating their IC symptoms with Elmiron. These

physicians observed and documented significant pigmentary maculopathy in all six patients, who

each had a long-history of Elmiron use.

       81.     In approximately May 2018, Emory Eye Center in Atlanta, Georgia, published a

case study of six adult patients, who were treating their IC symptoms with Elmiron. The Emory

physicians observed and documented significant pigmentary maculopathy in all six patients, who

each had a long-history of Elmiron use.

       82.     In approximately April 2019, the Emory Eye Center published a further case

study of ten patients. The doctors reported that over the last four years, patients who did not treat

IC with pentosane polysulfide sodium were not experiencing pigmentary maculopathy.

       83.     The first clinical population-based study came from Kaiser Permanente in 2019.

Kaiser Permanente conducted a study based of 4.3 million patients. Patients showed clear

evidence of this specific maculopathy, which was believe was associated with Elmiron exposure.

       84.     The Kaiser Permanente research was presented at the “AAO 2019”—the annual

meeting of the American Academy of Ophthalmology at Moscone Center, San Francisco. The

study revealed that eye damage increased with the quantity of Elmiron intake.

       85.     A Harvard Medical School case study, published in 2019, examined a female with

a history of eighteen years of Elmiron use at a low dose of 200mg/day. She initially presented



                                                 15
    MID-L-003646-20 06/09/2020 10:46:10 AM Pg 16 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 17 of 41 PageID: 85



with symptoms that included blurry vision, difficulty seeing at night, and pigmentary changes in

the retina. Two years later, she returned for evaluation; her eye examination revealed more

extensive eye damage, consistent with pigmentary maculopathy. The Harvard physicians

concluded that long-term Elmiron use results in progression of pigmentary maculopathy, even if

the drug is stopped.

       86.     A study published in April 2020 by the Canadian Ophthalmological Society

concluded, inter alia, the prevalence of Elmiron-induced macular toxicity posed a “significant

risk” to patients taking Elmiron.

DEFENDANTS’ INTERNATIONAL MISINFORMATION CAMPAIGN

       87.     Upon information and belief, beginning in approximately 2019, Defendants took

steps to warn consumers and physicians in other countries of the risk of serious visual

complications, including pigmentary maculopathy, associated with the extended use of Elmiron.

       88.     For instance, in approximately September of 2019, Defendants revised the

Elmiron label in Canada to warn of the risk of serious visual complications, including

pigmentary maculopathy, associated with the extended use of Elmiron, as follows:

       Ophthalmologic

       Post-market cases of pigmentary maculopathy have been reported with chronic
       use of pentosan polysulfate sodium (PPS). Visual symptoms in these cases
       included difficulty reading and prolonged dark adaptation. All patients should
       have regular ophthalmic examinations for early detection of pigmentary
       maculopathy, particularly those with longterm use of PPS. If pigmentary
       maculopathy is confirmed, treatment discontinuation should be considered.

       89.     Likewise, in approximately 2019, Defendants “agreed” with an EMA

Committee’s recommendation that Elmiron’s label be changed to warn of the risk of serious

visual complications, including pigmentary maculopathy, associated with long-term use of

Elmiron.

                                              16
    MID-L-003646-20 06/09/2020 10:46:10 AM Pg 17 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 18 of 41 PageID: 86



       90.     The Elmiron label in EMA countries now warns:

       All patients should have an ophthalmologic examination after 6 months of use of
       PPS for early detection of pigmentary maculopathy, and, if there are no
       pathologic findings, regularly after 5 years of use (or earlier, in case of visual
       complaints). However, in case of relevant ophthalmologic findings, a yearly
       examination should be conducted. In such situations, treatment cessation should
       be considered.

       91.     The Elmiron label used in EMA countries further admits that “eye disorders”, like

pigmentary maculopathy, are “uncommon” undesirable effects of the medication.

       92.     In approving these changes to the Elmiron label, the EMA Committee for

Medicinal Products for Human Use (CHMP) created a report, which, upon information and

belief, Defendants received. As relevant, here, the CHMP in its report noted that such a warning

regarding ophthalmological side effects of Elmiron was needed, in part, because pigmentary

maculopathy “might not be easily recognized by the urology community”.

DEFENDANTS HAD A DUTY TO PROTECT U.S. CONSUMERS, BUT DID NOT

       93.     At all relevant times, Defendants had a duty to craft an adequate label with

respect to Elmiron.

       94.     At all relevant times, Defendants had a duty to ensure that the warnings in the

Elmiron label were adequate, at all times, for as long as the drug remained available for sale in

the United States.

       95.     At all relevant times, Defendants had a responsibility to conduct post-marketing

surveillance and to continue to study the safety and efficacy of Elmiron, after the Elmiron NDA

was approved, for as long as the drug remained available for sale in the United States.

       96.     At all relevant times, Defendants had a duty to revise the Elmiron label to include

a warning regarding the risk of serious vision-related injuries as soon as there was reasonable

evidence of a causal association between vision-related injuries and Elmiron use.

                                                17
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 18 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 19 of 41 PageID: 87



       97.     Upon information and belief, by approximately 2001, Defendants had reasonable

evidence of a causal association between serious vision-related injuries and Elmiron use.

       98.     Upon information and belief, by approximately 2001, Defendants learned Elmiron

use could cause serious vision-related injuries.

       99.     Upon information and belief, despite reasonable evidence of causal association,

Defendants knowingly withheld and/or misrepresented information required to be submitted

under FDA NDA regulations, concerning the safety and efficacy of Elmiron, including, but not

limited to, raw data sets, documents, data analyses, and/or other information related to the risk of

Elmiron users suffering vision-related injuries as a result of their Elmiron use. Such information

was material and relevant to the risk of patients, like Plaintiff, developing serious vision-related

injuries as a result of taking Elmiron.

       100.    Upon information and belief, despite understanding Elmiron could cause vision-

related injuries, Defendants knowingly withheld and/or misrepresented information required to

be submitted under FDA NDA regulations, concerning the safety and efficacy of Elmiron,

including, but not limited to, raw data sets, documents, data analyses, and/or other information

related to the risk of Elmiron users suffering vision-related injuries as a result of their Elmiron

use. Such information was material and relevant to the risk of patients, like Plaintiff, developing

serious vision-related injuries as a result of taking Elmiron.

       101.    Accordingly, pursuant N.J.S. §2A:58C-5(c), Defendants are liable to Plaintiffs for

punitive damages.

HOW DEFENDANTS’ MISCONDUCT ENDANGERED U.S. CONSUMERS

       102.    Upon information and belief, had Defendants exercised reasonable care in testing

and studying Elmiron, they would have discovered prior to seeking FDA approval, that long-



                                                   18
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 19 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 20 of 41 PageID: 88



term Elmiron use can cause serious visual injuries, including, but not limited to, pigmentary

maculopathy.

       103.    Upon information and belief, despite understanding patients taking Elmiron

would likely remain on the medication for long periods of time, Defendants’ failed to test and

study the long-term safety and efficacy of the drug, prior to seeking FDA approval.

       104.    Upon information and belief, had Defendants exercised reasonable care in testing

and studying Elmiron’s long-term effects, they would have discovered prior to seeking FDA

approval, that long-term Elmiron use can cause serious visual injuries, including, but not limited

to, pigmentary maculopathy.

       105.    Upon information and belief, despite post-approval adverse event reports and

other clinical evidence, Defendants failed to continue to test and study the safety and efficacy of

Elmiron, particularly in patients who used the drug for long periods of time.

       106.    Upon information and belief, from the date all Defendants received FDA-

approval to market Elmiron in the United States, Defendants each of them made, distributed,

marketed, and sold Elmiron without adequate warning to Plaintiff’s prescribing physicians or

Plaintiff that Elmiron was associated with and/or could cause retina damage in patients who used

it, and that all Defendants had not adequately conducted complete and proper testing and studies

of Elmiron with regard to retina damage.

       107.    Upon information and belief, Elmiron concealed and/or failed to completely

disclose their knowledge that Elmiron was associated with and/or could cause retina damage as

well as their knowledge that they had failed to fully test or study said risk.

       108.    Upon information and belief, all Defendants ignored the association between the

use of Elmiron and the risk of developing permanent and disfiguring visual complications,



                                                  19
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 20 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 21 of 41 PageID: 89



including, but not limited to, pigmentary maculopathy and retina damage.

       109.    Upon information and belief, all Defendants failed to warn Plaintiff and Plaintiff’s

healthcare providers regarding true risk of retina damage of Elmiron, but similar efficacy

compared to less potent products.

       110.    Upon information and belief, all Defendants failed to provide adequate

instructions to U.S. healthcare professionals and patients regarding how to safely monitor and

identify signs of potentially serious visual complications associated with long-term Elmiron use.

       111.    Upon information and belief, all Defendants failed to warn U.S. healthcare

professionals and patients, including Plaintiff’s prescribing physicians and Plaintiff, regarding

how to safely monitor and identify signs of potentially serious visual complications associated

with long-term Elmiron use.

       112.    Upon information and belief, all Defendants failed to warn U.S. healthcare

professionals and patients, including Plaintiff’s prescribing physicians and Plaintiff, that the risk

of potentially serious visual complications increases the longer a patient continues to use

Elmiron.

       113.    Upon information and belief, all Defendants failed to warn and/or to provide

adequate instructions to U.S. healthcare professionals and patients, including Plaintiff’s

prescribing physicians and Plaintiff, regarding how to safely stop taking Elmiron in the event

that potentially serious visual complications developed while using Elmiron.

       114.    Upon information and belief, all Defendants failed to warn U.S. healthcare

professionals and patients, including Plaintiff’s prescribing physicians and Plaintiff, of the true

risk of retina damage to patients taking Elmiron as to compared to other similarly efficacious

pharmaceutical products.



                                                 20
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 21 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 22 of 41 PageID: 90



       115.    All of Defendants’ failures to provide adequate instructions and/or disclose

information—which Defendants each possessed regarding the failure to adequately test and

study Elmiron for the risk of serious visual complications—further, rendered the Elmiron

Package Insert, Medication Guide, and other educational and/or promotional materials

inadequate.

       116.    Despite AERs from healthcare professionals and consumers around the world,

from approximately 1997 until approximately September 2019, Elmiron never warned—in any

country or market—of the risk of serious visual complications, including, but not limited to,

pigmentary maculopathy.

       117.    Today, Defendants’ U.S. Elmiron does not warn U.S. healthcare professionals

and/or consumers of the risk of serious visual complications, including, but not limited to,

pigmentary maculopathy associated with long-term Elmiron use.

       118.    To this day, upon information and belief, Defendants have made no attempt to

warn U.S. healthcare professionals and/or consumers of the risk of serious visual complications,

including, but not limited to, pigmentary maculopathy associated with long-term Elmiron use.

H.     MRS. HULL’S USE OF ELMIRON

       119.    Upon information and belief, at the direction of her physician, Plaintiff, Mrs.

Hull, began taking Elmiron continuously and daily from approximately 2001 to 2018 for the

treatment of her IC-related pain.

       120.    In approximately September 2014, Plaintiff was diagnosed with vision-related

injuries, including, but not limited to, macular degeneration.

       121.    It was within two years of the date of the filing of this Complaint that Plaintiff

first knew, or had any reason to know, that her vision-related injuries, including, but not limited



                                                21
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 22 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 23 of 41 PageID: 91



to, macular degeneration could have been caused by Elmiron.

         122.   As a direct result of her long-term exposure to Defendants’ Elmiron product,

Plaintiff suffered serious visual injuries, including, but not limited to, macular degeneration,

changes in eye color pigment, severe vision degradation, loss of night vision, and pigmentary

maculopathy.

         123.   Upon information and belief, Plaintiff's ingestion of Elmiron caused her injuries.

         124.   As a direct and proximate result of Mrs. Hull being prescribed Elmiron from

approximately 2001 to 2018, Plaintiff suffered significant injuries, such as those described

above.

         125.   As a direct and proximate result of Defendants’ misconduct, as described herein,

Plaintiff suffered serious vision-related injuries, due to Plaintiff’s exposure to Elmiron.

         126.   By reason of the foregoing acts and omissions, Plaintiffs have suffered serious

visual injuries, as well as other severe and personal injuries, physical pain and mental anguish,

including diminished enjoyment of life, and medical treatment.

         127.   By reason of the forgoing acts and omissions, Plaintiffs have suffered damages

and harm, including, but not limited to, emotional distress, medical expenses, other economic

harm.

         128.   Plaintiffs accordingly seek damages associated with these injuries.

         129.   Mrs. Hull would not have used Elmiron had any or all of Defendants’ properly

disclosed the risks associated with its use.

         130.   Mrs. Hull’s injuries could have been avoided or would have been less severe had

had any or all of Defendants properly disclosed the risks associated with its use.

                 EQUITABLE TOLLING OF STATUTE OF LIMITATIONS



                                                 22
    MID-L-003646-20 06/09/2020 10:46:10 AM Pg 23 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 24 of 41 PageID: 92



        131. Defendants willfully, wantonly and intentionally conspired, and acted in concert,

to withhold information from the Plaintiff, her healthcare providers, and the general public

concerning the known hazards associated with the use of, and exposure to, Elmiron, particularly

over extended periods of time.

        132. Defendants willfully, wantonly and intentionally conspired, and acted in concert,

to withhold safety-related warnings from the Plaintiff, her family members, and the general

public concerning the known hazards associated with the use of, and exposure to, Elmiron,

particularly over extended periods of time.

        133. Defendants willfully, wantonly and intentionally conspired, and acted in concert,

to withhold instructions from the Plaintiff, her family members, and the general public

concerning how to identify, mitigate, and/or treat known hazards associated with the use of, and

exposure to, Elmiron, particularly over extended periods of time.

        134. Defendants willfully, wantonly and intentionally conspired, and acted in concert,

to ignore relevant safety concerns and to deliberately not study the long-term safety and efficacy

of Elmiron, particularly in chronic users of Elmiron.

       135.    Defendants failed to disclose a known defect and, instead, affirmatively

misrepresented that Elmiron was safe for its intended use. Defendants disseminated labeling,

marketing, promotion and/or sales information to Plaintiff, her healthcare providers, and the

general public regarding the safety of Elmiron knowing such information was false, misleading,

and/or inadequate to warn of the safety risks associated with long-term Elmiron use. They did so

willfully, wantonly, and with the intent to prevent the dissemination of information known to

them concerning Elmiron’s safety.

       136.    Further, Defendant actively concealed the true risks associated with the use of



                                                23
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 24 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 25 of 41 PageID: 93



Elmiron, particularly as they relate to the risk of serious vision-related injuries, by affirmatively

representing in numerous communications, which were disseminated to Plaintiff, her healthcare

providers, and which included, without limitation, the Package Insert and the Medication Guide,

that there were no warnings required to safely prescribe and take Elmiron and no vision-related

adverse side effects associated with use of Elmiron.

        137.      Due to the absence of any warning by the Defendants as to the significant health

and safety risks posed by Elmiron, Plaintiffs were unaware that Elmiron could cause serious

vision-related injuries, as this danger was not known to the her, her healthcare providers, or the

general public.

        138.      Due to the absence of any instructions for how to identify and/or monitor Elmiron

patients for potential vision-related complications, Plaintiffs were unaware that Elmiron could

cause serious vision-related injuries, as this danger was not known to the her, her healthcare

providers, or the general public.

        139.      Given Defendants’ conduct and deliberate actions designed to deceive Plaintiff,

her healthcare providers, and the general public with respect to the safety and efficacy of

Elmiron, Defendants are estopped from relying on any statute of limitations defenses.

                             COUNT ONE: PRODUCTS LIABILITY

                    A. Defective Design, Manufacture, and Inadequate Testing

        140.      Plaintiff incorporates by reference each and every paragraph of this Complaint as

if fully set forth herein and further alleges as follows:

        141.      At all times relevant herein, Defendants placed Elmiron into the stream of

commerce with disregard for the public safety in that no adequate testing or other reasonable

steps were taken to assure their products were safe and/or efficacious for their intended purpose.


                                                  24
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 25 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 26 of 41 PageID: 94



Insofar as Elmiron could not be used safely without the unreasonable risk of harm, it was

ineffective for the purpose for its intended use, i.e., the treatment of IC-related pain.

       142.    Defendants were the designers, manufacturers and/or suppliers of Elmiron and are

strictly liable to Plaintiff for designing, manufacturing, distributing, marketing, selling and

placing it into the stream of commerce.

       143.    The Elmiron manufactured, designed, marketed and/or supplied by Defendants

was defective in design, manufacture or formulation, in that, when it left Defendants’ control, the

harm of said products outweighed any benefit derived therefrom, which rendered it inherently

dangerous and/or defective, thereby causing serious harm to the Plaintiff.

       144.    The Elmiron designed, marketed, manufactured and/or supplied by Defendants

was defective in design or formulation in that, when it left the control of the manufacturer and/or

suppliers, the foreseeable risks exceeded the benefits associated with the design or formulation.

       145.    The Elmiron designed, marketed, manufactured and/or supplied by Defendants

were defective due to inadequate pre-market and post-market testing.

       146.    At all times relevant hereto, Defendants encouraged the use of Elmiron as a

superior form of treatment for IC, despite their failure to test or otherwise determine the safety

and efficacy of such use. As a direct and proximate result of Defendants’ widespread

promotional activity, physicians began commonly prescribing Elmiron as a safe and effective

treatment for IC-related pain.

       147.    As a direct and proximate result of one or more of these wrongful acts or

omissions of Defendants, Plaintiff suffered profound injuries that are permanent and continuing

in nature, which required medical treatment and will require on-going medical treatment,

resulting in significant past and future medical expenses. Additionally, Plaintiff has suffered and



                                                  25
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 26 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 27 of 41 PageID: 95



will continue to suffer economic losses, loss of normal life, and physical and mental pain and

suffering.

        148.   Alternatively, the Elmiron designed, marketed, manufactured and/or supplied by

Defendants were defective in design, for the intended patient population, due to the low

bioavailability of the drug.

        149.   Alternatively, Elmiron that was manufactured, marketed, supplied and/or sold by

Defendants and prescribed to and used by Plaintiff was defective in design, manufacture or

formulation in that when it left the hands of the manufacturer and/or supplier/seller, it was

unreasonably dangerous, and was more dangerous that an ordinary consumer would expect and

more dangerous than other methods of treatment for IC-related pain.

        150.   Defendants willfully, wantonly and intentionally conspired, and acted in concert,

to ignore relevant safety concerns, including adverse event reports—both in the United States

and around the world, where Elmiron was sold—and to deliberately not study the long-term

safety and efficacy of Elmiron, particularly in chronic users of Elmiron.

        151.   Defendants improperly, negligently falsely and deceptively misrepresented or

knowingly omitted, suppressed, or concealed facts of such materiality regarding the safety and

efficacy of Elmiron to and/or from the FDA, that had the FDA known of such facts, the Product

would have never been approved and no physician would have been able to prescribe Elmiron to

Plaintiff.

        152.   Defendants improperly, negligently, falsely, and deceptively misrepresented

and/or knowingly omitted, suppressed, and/or concealed facts of such materiality regarding the

safety and efficacy of Elmiron to and/or from the FDA, that had the FDA known of such facts,

Elmiron would have never been approved with the warnings and instructions for use that



                                                26
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 27 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 28 of 41 PageID: 96



accompanied Elmiron and/or were provided to prescribing physicians and the public, so that

Elmiron would not have been prescribed to nor used by Plaintiff.

        153.    Because Defendants knowingly withheld and/or misrepresented information

required to be submitted under FDA regulations, which information was material and relevant to

the harm in question, no statutory presumptions in favor of Defendants are warranted.

                                         B. Failure to Warn

        154.    At all relevant times hereto, Defendants advertised and promoted the use of

Elmiron as a safe method of treatment for IC despite the lack of adequate testing for either safety

or efficacy and after it knew or reasonably should have known that Elmiron suffered from a

design and/or manufacturing flaw.

        155.    Despite the fact that evidence existed that the use of Elmiron was dangerous and

likely to place users at serious risk to their health, Defendants failed to disclose and warn of the

health hazards and risks associated with Elmiron and in fact, acted to deceive the medical

community and public at large, including all potential users of Elmiron by promoting it as a safe

and effective method of chemotherapy, when, in fact, it was unsafe and alternative and safer

methods for pharmacological treatment existed.

        156.    Elmiron designed, marketed, manufactured and/or supplied by Defendants was

defective due to inadequate warnings or instructions because Defendants knew or should have

known that Elmiron created, among other things, a significantly increased risk of permanent and

disfiguring eye damage by consumers and Defendants failed to adequately warn of said risks and

the severity of such adverse effects, resulting in harm to Plaintiffs, as set forth, herein.

        157.    Defendants failed to warn physicians and users of Elmiron of the aforementioned

dangers and adverse side effects.



                                                  27
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 28 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 29 of 41 PageID: 97



        158.    As a direct and proximate result of one or more of these wrongful acts or

omissions of Defendants, Plaintiff suffered profound injuries that are permanent and continuing

in nature, which required medical treatment and will require on-going medical treatment,

resulting in significant past and future medical expenses. Additionally, Plaintiff have suffered

and will continue to suffer economic losses, loss of normal life, and physical and mental pain and

suffering.

        WHEREFORE, Plaintiff respectfully prays of this Court and demands of Defendants,

jointly and severally, as follows: (1) all damages available to Plaintiff under the law, including,

but not limited to, past and future medical, lost wages in the past, loss wage-earning capacity in

the future, pain and suffering in the past and future, mental anguish, loss of consortium, and

disfigurement and statutory treble damages; (2) punitive or exemplary damages against

Defendants where appropriate, in an amount sufficient to punish Defendants and deter others

from similar wrongdoing; (3) an award of attorneys’ fees and costs; (4) prejudgment interest and

the costs of suit; and (5) such other relief as this court may deem just and proper.

                             COUNT TWO: CONSUMER FRAUD.

        159.    Plaintiff incorporates by reference each and every paragraph of this Complaint as

if fully set forth herein and further alleges as follows:

        160.    Knowing the falsity and/ misleading nature of their claims, Defendants engaged in

unconscionable commercial practices, deception, fraud, false promise, misrepresentation and/or

the knowing concealment suppression or omission of material facts relative to the safety and

efficacy of Elmiron.

        161.    Defendants intended such actions to mislead patients, healthcare providers, and

the general public with respect to the safety and efficacy of Elmiron.



                                                  28
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 29 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 30 of 41 PageID: 98



       162.    Such actions did, in fact, mislead patients, healthcare providers, and the general

public with respect to the safety and efficacy of Elmiron.

       163.    Reliance of information, labeling, and/or statements made by Defendants with

respect to the safety and efficacy of Elmiron, by patients, including Plaintiffs, healthcare

providers, and the general public, was reasonable.

       164.    As a direct and proximate result of one or more of these wrongful acts or

omissions of Defendants, Plaintiff suffered profound injuries that are permanent and continuing

in nature, which required medical treatment and will require on-going medical treatment,

resulting in significant past and future medical expenses. Additionally, Plaintiff have suffered

and will continue to suffer economic losses, loss of normal life, and physical and mental pain and

suffering.

       165.    Plaintiff suffered an ascertainable loss of money or property as a result of

Defendants’ use or employment of unconscionable commercial practices as set forth above, and

seeks treble damages, attorney’s fees and costs of suit.

       WHEREFORE, Plaintiff respectfully prays of this Court and demand of Defendants,

jointly and severally, as follows: (1) all damages available to Plaintiff under the law, including,

but not limited to, past and future medical, lost wages in the past, loss wage-earning capacity in

the future, pain and suffering in the past and future, mental anguish, loss of consortium, and

disfigurement and statutory treble damages; (2) punitive or exemplary damages against

Defendants where appropriate, in an amount sufficient to punish Defendants and deter others

from similar wrongdoing; (3) an award of attorneys’ fees and costs; (4) prejudgment interest and

the costs of suit; and (5) such other relief as this court may deem just and proper

                               COUNT THREE: NEGLIGENCE



                                                 29
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 30 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 31 of 41 PageID: 99



        166.    Plaintiff incorporates by reference each and every paragraph of this Complaint as

if fully set forth herein and further alleges as follows:

        167.    Defendants owed a duty to the general public, and specifically to the Plaintiff and

her healthcare providers, to exercise reasonable care in the design, study, testing, development,

manufacture, labeling, promotion, sale, marketing, and distribution of their prescription

medications, including Elmiron, at issue in this lawsuit.

        168.    Defendants failed to exercise reasonable care in the design of Elmiron, because as

designed, it was capable of causing serious and permanent personal injuries such as those

suffered by Plaintiff during foreseeable use.

        169.    Defendants also failed to exercise reasonable care in the marketing of Elmiron,

and/or its generic non-bioequivalent form, because they failed to warn, that as designed,

Elmiron, was capable of causing serious and permanent personal injuries such as those suffered

by Plaintiff during foreseeable use.

        170.    Defendants breached their duty and were negligent by, but not limited to, the

following actions, misrepresentations, and omissions toward Plaintiff:

        a.      By failing to use due care in developing, testing, designing and

        manufacturing Elmiron so as to avoid the aforementioned risks to individuals

        when Elmiron was being used for treatment;

        b.      By failing to accompany their product with proper or adequate warnings

        or labeling regarding adverse side effects and health risks associated with the use

        of Elmiron and the comparative severity and duration of such adverse effects;

        c.      In disseminating information to Plaintiff and Plaintiff’s physicians that

        was negligently and materially inaccurate, misleading, false, and unreasonably



                                                  30
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 31 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 32 of 41 PageID: 100



       dangerous to patients such as Plaintiff;

       d.        By failing to accompany their products with proper or adequate rate of

       incidence or prevalence of eye damage;

       e.        By failing to provide warnings or other information that accurately

       reflected the symptoms, scope, and severity of the side effects and health risks;

       f.        By failing to conduct adequate pre-clinical and clinical testing and post-

       marketing surveillance to determine the safety of Elmiron;

       g.        By failing to warn Plaintiff, the medical and healthcare community, and

       consumers that the product’s risk of harm was unreasonable and that there were

       safer and effective alternative medications available to Plaintiff and other

       consumers;

       h.        By failing to provide adequate training or information to medical care

       providers for appropriate use and handling of Elmiron, and patients taking

       Elmiron;

       i.        By failing to adequately test and/or warn about the use of Elmiron,

       including, without limitations, the possible adverse side effects and health risks

       caused by the use of Elmiron;

       j.        By failing to design and/or manufacture a product that could be used

       safely;

       k.        In designing, manufacturing, and placing into the stream of commerce a

       product which was unreasonably dangerous for its reasonably foreseeable use,

       which Defendant knew or should have known could cause injury to Plaintiff;

       l.        By failing to remove Elmiron, from the market when Defendants’ knew or



                                                  31
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 32 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 33 of 41 PageID: 101



        should have known of the likelihood of serious and permanent side effects and

        injury to its users;

        m.      By failing to adequately warn users, consumers and physicians about the

        severity, scope and likelihood of permanent hair loss and related conditions to

        individuals taking Elmiron; and

        n.      In representing to physicians, including but not limited to Plaintiff’s

        prescribing physicians, that this drug was safe and effective for use.

        171.    The Elmiron that injured Plaintiff was in substantially the same condition when

 Plaintiff used Elmiron as it was in when it left the control of Defendants. Elmiron’s ability to

 cause serious and permanent personal injuries and damages such as those suffered by Plaintiff

 was not due to any voluntary action or contributory negligence of Plaintiff. Plaintiff used

 Elmiron as directed and without change in its form or substance.

        172.    Defendants’ failure to exercise reasonable care in the design, dosing information,

 marketing, warnings, and/or manufacturing of Elmiron was a proximate cause of Plaintiff’s

 injuries and damages.

        173.    Plaintiff seeks all damages to which Plaintiff may be justly entitled.

        WHEREFORE, Plaintiffs respectfully pray of this Court and demand of Defendants,

 jointly and severally, as follows: (1) all damages available to Plaintiffs under the law, including,

 but not limited to, past and future medical, lost wages in the past, loss wage-earning capacity in

 the future, pain and suffering in the past and future, mental anguish, loss of consortium, and

 disfigurement and statutory treble damages; (2) punitive or exemplary damages against

 Defendants where appropriate, in an amount sufficient to punish Defendants and deter others

 from similar wrongdoing; (3) an award of attorneys’ fees and costs; (4) prejudgment interest and



                                                 32
      MID-L-003646-20 06/09/2020 10:46:10 AM Pg 33 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 34 of 41 PageID: 102



 the costs of suit; and (5) such other relief as this court may deem just and proper.

   COUNT FOUR: BREACH OF WARRANTY - BREACH OF EXPRESS WARRANTY

         174.    Plaintiff incorporates by reference each and every paragraph of this Complaint as

 if fully set forth herein and further alleges as follows:

         175.    Defendants researched, developed, designed, tested, manufactured, inspected,

 labeled, distributed, marketed, promoted, sold, and/or otherwise released into the stream of

 commerce Elmiron in the course of same, directly advertised or marketed the product to the

 FDA, healthcare professionals and consumers, including Plaintiff, or persons responsible for

 consumer.

         176.    Elmiron, materially failed to conform to those representations made by

 Defendants in Package Inserts, and otherwise, concerning the properties and effects of Elmiron

 respectively manufactured and/or distributed and sold by Defendants, and which Plaintiff

 purchased and used with in direct or indirect reliance upon these express representations. Such

 failures by Defendants constituted a material breach of express warranties made, directly or

 indirectly, to Plaintiff concerning Elmiron sold to Plaintiff.

         177.    As a direct, foreseeable and proximate result of Defendants’ breaches of express

 warranties, Plaintiff suffered permanent and grievous bodily injury and consequent economic

 and other loss, as described above, when Plaintiff’s physician, in reasonable reliance upon such

 express warranties, prescribed for Plaintiff the use of Elmiron, Plaintiff purchased and used

 Elmiron as prescribed and instructed by Plaintiff’s physician, leading to Plaintiff’s injuries.

         WHEREFORE, Plaintiff respectfully prays of this Court and demand of Defendants,

 jointly and severally, as follows: (1) all damages available to Plaintiff under the law, including,

 but not limited to, past and future medical, lost wages in the past, loss wage-earning capacity in



                                                   33
      MID-L-003646-20 06/09/2020 10:46:10 AM Pg 34 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 35 of 41 PageID: 103



 the future, pain and suffering in the past and future, mental anguish, loss of consortium, and

 disfigurement and statutory treble damages; (2) punitive or exemplary damages against

 Defendants where appropriate, in an amount sufficient to punish Defendants and deter others

 from similar wrongdoing; (3) an award of attorneys’ fees and costs; (4) prejudgment interest and

 the costs of suit; and (5) such other relief as this court may deem just and proper.

   COUNT FIVE: BREACH OF WARRANTY – BREACH OF IMPLIED WARRANTY

         178.    Plaintiff incorporates by reference each and every paragraph of this Complaint as

 if fully set forth herein and further alleges as follows:

         179.    Defendants researched, developed, designed, tested, manufactured, inspected,

 labeled, distributed, marketed, promoted, sold, and/or otherwise released into the stream of

 commerce Elmiron in the course of same, directly advertised or marketed the product to the

 FDA, health care professionals and consumers, including Plaintiff, or persons responsible for

 consumer.

         180.    Defendants impliedly warranted their Elmiron which they manufactured and/or

 distributed and sold, and which Plaintiff purchased and ingested, to be of merchantable quality

 and fit for the common, ordinary, and intended uses for which the product was sold.

         181.    Defendants breached their implied warranties of Elmiron sold to Plaintiff because

 this product was not fit for its common, ordinary, and intended use.

         182.    As a direct, foreseeable and proximate result of Defendants’ breaches of implied

 warranties, Plaintiff suffered permanent and grievous bodily injury and consequential economic

 and other losses, as described above, when Plaintiff used Elmiron in reasonable reliance upon the

 implied warranties.

         WHEREFORE, Plaintiff respectfully prays of this Court and demand of Defendants,


                                                   34
         MID-L-003646-20 06/09/2020 10:46:10 AM Pg 35 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 36 of 41 PageID: 104



 jointly and severally, as follows: (1) all damages available to Plaintiff under the law, including,

 but not limited to, past and future medical, lost wages in the past, loss wage-earning capacity in

 the future, pain and suffering in the past and future, mental anguish, loss of consortium, and

 disfigurement and statutory treble damages; (2) punitive or exemplary damages against

 Defendants where appropriate, in an amount sufficient to punish Defendants and deter others

 from similar wrongdoing; (3) an award of attorneys’ fees and costs; (4) prejudgment interest and

 the costs of suit; and (5) such other relief as this court may deem just and proper.

            COUNT SIX: COMMON LAW FRAUDULENT MISREPRESENTATION
                         AND FRAUDULENT CONCEALMENT

           183.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

 herein.

           184.   Defendants,   having    undertaken    the   manufacturing,    design,        marketing,

 prescription, dispensing, distribution and promotion of Elmiron described herein, owed a duty to

 provide accurate and complete information regarding its product.

           185.   Defendants’   fraudulently   misrepresented    information       regarding     Elmiron

 including, but not limited to, their propensity to cause serious physical harm.

           186.   At the time of Defendants’ fraudulent misrepresentations and omissions, Plaintiff

 was unaware and ignorant of the falsity of the statements and reasonably believed them to be

 true.

           187.   Defendants breached their duties to Plaintiff by providing false, incomplete, and

 misleading information regarding Elmiron in direct to consumer advertising on their web sites

 and indirectly, through prescribing physicians.

           188.   Defendants had a duty and obligation to disclose to Plaintiff, individually and by

 and through her treating physicians, that Elmiron was dangerous and likely to cause health

                                                   35
      MID-L-003646-20 06/09/2020 10:46:10 AM Pg 36 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 37 of 41 PageID: 105



 consequences to users.

         189.    Neither Plaintiff nor Plaintiff’s prescribing and/or treating physicians were aware

 of the facts set forth, above, and, had they been aware of said facts, would not have prescribed

 Elmiron.

         190.    Neither Plaintiff nor Plaintiff’s prescribing and/or treating physicians were aware

 of the facts set forth, above, and, had they been aware of said facts, would have more closely

 monitored Plaintiff and discontinued Elmiron once her ophthalmological symptoms appeared.

         191.    Plaintiff, individually and by and through Plaintiff’s physicians, reasonably relied

 upon Defendants’ deceptive, inaccurate, and fraudulent misrepresentations.

         192.    As a proximate result of Defendant’s fraudulent misrepresentations, Plaintiffs

 have suffered physical, pecuniary, and emotional harm.

         WHEREFORE, Plaintiff respectfully prays of this Court and demand of Defendants,

 jointly and severally, as follows: (1) all damages available to Plaintiff under the law, including,

 but not limited to, past and future medical, lost wages in the past, loss wage-earning capacity in

 the future, pain and suffering in the past and future, mental anguish, loss of consortium, and

 disfigurement and statutory treble damages; (2) punitive or exemplary damages against

 Defendants where appropriate, in an amount sufficient to punish Defendants and deter others

 from similar wrongdoing; (3) an award of attorneys’ fees and costs; (4) prejudgment interest and

 the costs of suit; and (5) such other relief as this court may deem just and proper.

                           COUNT SEVEN: LOSS OF CONSORTIUM

         193.    Plaintiff Edward Hull incorporates by reference all preceding paragraphs as if

 fully set forth herein.

         194.    At all times relevant to this action, Mr. Hull was the lawful husband of Plaintiff,



                                                  36
      MID-L-003646-20 06/09/2020 10:46:10 AM Pg 37 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 38 of 41 PageID: 106



 Valerie Hull.

        195.      As a result of the injuries and harm sustained by Mrs. Hull as a result of the acts

 and omissions of Defendants described above, Mr. Hull has suffered and will continue to suffer

 the loss of his wife's services, society and companionship

        WHEREFORE, Plaintiff respectfully prays of this Court and demands of Defendants,

 jointly and severally, as follows: (1) all damages available to Plaintiff under the law for his loss

 of consortium; (2) an award of attorneys’ fees and costs; (3) prejudgment interest and the costs of

 suit; and (4) such other relief as this court may deem just and proper.

                                             DAMAGES

        161.      Plaintiffs respectfully request the following damages be considered separately and

 individually for the purpose of determining the sum of money that will fairly and reasonably

 compensate plaintiff:

             a.    Medical Expenses;

             b.    Pain and Suffering;

             c.    Mental Anguish, Anxiety, and Discomfort of Plaintiffs;

             d.    Physical Impairment;

             e.    Loss of Enjoyment of Life;

             f.    Pre and post judgment interest;

             g.    Exemplary and Punitive Damages;

             h.    Treble damages;

             i.    Reasonable and necessary attorneys fees, costs, pre-judgement interest; and

             j.    Such other relief to which Plaintiff may be justly entitled.




                                                  37
     MID-L-003646-20 06/09/2020 10:46:10 AM Pg 38 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 39 of 41 PageID: 107



        WHEREFORE, the Plaintiffs demand judgment of and from Defendants in an amount for

 compensatory damages against all Defendants for pain and suffering actual damages;

 consequential damages; exemplary damages, jointly and severally against all Defendants;

 interest on damages (pre- and post-judgment) in accordance with the law; Plaintiffs reasonable

 attorney’s fees, as well as costs of court and all other costs incurred; and such other and further

 relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

        The Plaintiff hereby demands a trial by jury on all counts and as to all issues.


 Dated: June 9, 2020

                                              Respectfully submitted,


                                              NAPOLI SHKOLNIK & ASSOCIATES, PLLC



                                              By:
                                                    Hunter J. Shkolnik (N.J. BAR NO: 41531985)
                                                    400 Broadhollow Rd., Suite 305
                                                    Melville, NY 11747
                                                    Phone: (212) 397-1000
                                                    hunter@napolilaw.com


                                              LEVY KONIGSBERG, LLP

                                                    Corey M. Stern (Pro Hac Vice Pending)
                                                    800 Third Avenue, 11th Floor
                                                    New York, New York 10022
                                                    Phone: (212) 605-6200
                                                    cstern@levylaw.com




                                                 38
      MID-L-003646-20 06/09/2020 10:46:10 AM Pg 39 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 40 of 41 PageID: 108



                          DESIGNATION OF TRIAL COUNSEL

        Pursuant to R. 4:25-4, HUNTER J. SHKOLNIK, is hereby designated as trial counsel in

 this matter.




                                                         Hunter J. Shkolnik




                                             39
      MID-L-003646-20 06/09/2020 10:46:10 AM Pg 40 of 40 Trans ID: LCV20201020952
Case 2:20-cv-07079-ES-CLW Document 2-1 Filed 06/11/20 Page 41 of 41 PageID: 109



                                        CERTIFICATION

         Plaintiff certifies that the foregoing action is not the subject of any other action pending

 in any other court or arbitration proceeding and that no other action or arbitration proceeding is

 contemplated at this time. Plaintiff further certifies that no other persons are known to them who

 should be joined as parties at this time. Plaintiff is aware that if the statements contained within

 this certification are knowingly false, that she may be subject to punishment.

 Dated: June 9, 2020




                                                               Hunter J. Shkolnik




                                                  40
